Dickerson, J.
This case is presented on the defendant’s exceptions to the rulings of the superior court for the county of Cumberland in matters of law.
That court ruled as matter of law, that, as the staves in controversy were not in existence when the contract was made, but were to be manufactured for the defendant from a particular lot of timber, it is not a contract for the sale of goods, wares and merchandise, but for the manufacture and delivery of the particular staves named, and is not therefore, within the statute of frauds.
The finding of the court, that as a matter of fact, the contract was for the manufacture and delivery of certain staves from a particular lot of timber, is conclusive upon the parties. The law is well settled that such a contract is not within the statute of frauds. Hight v. Ripley, 19 Maine, 137; Abbott v. Gilchrist, 38 Maine, 260; Goddard v. Binney, 115 Mass., 450.
The objection to the rule of damages laid down by the court is not well taken, and is waived in the argument.

Exceptions overruled.

Appleton, C. J., Walton, Barrows, Virgin and Peters, JJ., concurred.